Citation Nr: 1030039	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for tinea cruris of the 
right thigh and scrotum, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran appeared for a Travel Board 
hearing in October 2009.  This case was previously remanded in 
January 2010.  

As noted in the January 2010 remand, the Veteran's initial 
service connection grant from a February 1966 rating decision was 
for tinea cruris of the right thigh and scrotum.  In the appealed 
March 2007 rating decision, however, the service-connected 
disability was recharacterized as actinic keratoses of the dorsal 
hands and forehead.  Following the Veteran's appeal of this 
decision, in July 2008, the RO again characterized the disability 
as tinea cruris of the right thigh and scrotum and issued both a 
rating decision and a Statement of the Case addressing two 
issues: 1) whether the March 2007 characterization as actinic 
keratoses of the dorsal hands and forehead constituted clear and 
unmistakable error (CUE), and 2) service connection for actinic 
keratoses of the dorsal hands and forehead.  The Veteran's Notice 
of Disagreement, referencing only the service connection claim, 
was received in August 2008, and a Statement of the Case 
addressing this issue was furnished in May 2009.  The Veteran, 
however, did not respond to this Statement of the Case and 
presented testimony only on the separate increased rating claim 
during the October 2009 Travel Board hearing.  Accordingly, only 
that issue has been addressed by the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, the Board regrets an additional remand in this case.  
That notwithstanding, such action is necessary in view of a 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court).  

During his October 2009 hearing, the Veteran asserted that his 
service-connected tinea cruris affected not only his groin area 
but also his head, arms, face, hands, and legs.  Also, VA 
treatment records beginning in October 2007 contain an assessment 
that the Veteran had a longstanding diagnosis of seborrheic 
dermatitis "first noted by patient during Korean War" that was 
now with superimposed folliculitis improved on Cleocin solution.  
Moreover, the Veteran listed five different medications taken for 
skin problems in his April 2007 Notice of Disagreement, but it 
was unclear whether those medications were needed for his 
service-connected disability.  Accordingly, in January 2010, the 
Board requested a VA examination to address all of the Veteran's 
skin disorders and to determine which disorders were at least as 
likely as not etiologically related to service or to the service-
connected tinea cruris of the right thigh and scrotum.  If any 
disorders were found to not be attributable to service or to the 
service-connected disability, the examiner was to so state.

The requested VA skin examination was conducted in May 2010.  In 
addition to the Veteran's service-connected tinea cruris of the 
right thigh and scrotum, the examiner diagnosed actinic keratosis 
of the forehead, scalp, and temples; seborrheic dermatitis of the 
bilateral upper extremities; and folliculitis of the scalp.  The 
examiner did state that these diagnoses were not directly or 
etiologically related to the service-connected tinea cruris of 
the right thigh and scrotum.  However, as to the question of 
whether the dermatological conditions started in service, the 
examiner indicated that this question could not be resolved 
"without resort to mere speculation."  

In this regard, the Board finds that this case parallels the 
issue before the Court in Jones v. Shinseki, 23 Vet. App. 382 
(2010).  In this recent decision, the Court emphasized that 
opinions in which the examiner is unable to provide an 
etiological opinion "without resort to mere speculation" will 
not be adequate except in those limited instances where required 
information is missing or can no longer be obtained, or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  In the 
present case, the examiner did not indicate any irretrievably 
missing information or suggest multiple etiologies.  The examiner 
also did not reference the aforementioned VA treatment records 
suggesting a link between seborrheic dermatitis and service.  
This examination report is thus inadequate and should be returned 
to the VA examiner (or a similar medical professional, if the 
examiner is unavailable) for an addendum directly addressing the 
medical questions posed by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claims file should be 
returned to the VA examiner who conducted 
his May 2010 skin examination.  If that 
examiner is unavailable, the claims file 
should be furnished to another VA medical 
professional with the requisite expertise 
in skin diseases to render the requested 
opinions.  The examiner is particularly 
requested to review the Veteran's service 
treatment and VA medical records, as well 
as the testimony from his October 2009 
hearing.  

For each of the three presently nonservice-
connected skin disorders listed in the May 
2010 examination report ((1) actinic 
keratosis of the forehead, scalp, and 
temples; (2) seborrheic dermatitis of the 
bilateral upper extremities; and (3) 
folliculitis of the scalp), the examiner is 
requested to provide an opinion as to 
whether the disorder is at least as 
likely as not (e.g., a 50 percent or 
greater probability) etiologically related 
to the Veteran's period of service.  These 
opinions should take into account the 
recent VA examination findings, the 
Veteran's in-service and post-service 
treatment, and his lay contentions.  The 
examiner should also clarify which 
medications reported by the Veteran have 
been taken for a disability or disabilities 
found to be etiologically related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated, with consideration of 
whether the grant of service connection 
should be expanded to include: (1) actinic 
keratosis of the forehead, scalp, and 
temples; (2) seborrheic dermatitis of the 
bilateral upper extremities; or (3) 
folliculitis of the scalp.  If the 
determination remains less than fully 
favorable, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

